UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4868
ROBERTO BAUTISTA RIVAS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-173)

                      Submitted: April 16, 2003

                       Decided: May 2, 2003

       Before GREGORY and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Anna Mills Wagoner, United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                       UNITED STATES v. RIVAS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Roberto Bautista Rivas appeals from his convictions and 68-month
sentence, pursuant to a written plea agreement, for possession with
intent to distribute amphetamine, in violation of 21 U.S.C. § 841(a),
(b)(1)(C) (2000); and possession of a firearm by an illegal alien, in
violation of 18 U.S.C. §§ 922(g)(5), 924(a)(2) (2000). Rivas was also
sentenced to 60 months, to be served consecutively, for carrying or
using a firearm during and in relation to a drug trafficking crime, 18
U.S.C. § 924(c)(1)(A)(i) (2000).

   Rivas’ counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he raises the issue of whether the dis-
trict court correctly applied the Sentencing Guidelines. Rivas stipu-
lated at his plea hearing and in his plea agreement to a quantity of
441.2 grams of a detectable amount of amphetamine. Converting
441.2 grams of amphetamine and 10.4 grams of methamphetamine to
109.84 kilograms of marijuana, the Presentence Report (PSR) prop-
erly finds Rivas’ base offense level was twenty-six. USSG § 2D1.1
(2000).

   Two points were added for obstruction based on Rivas’ reckless
attempt to flee police. USSG § 3C1.2. During the chase, Rivas went
through an intersection and drove over a lawn to escape. His sentence
was also adjusted downward for acceptance of responsibility. USSG
§ 3E1.1(a), (b). His total criminal history points established a criminal
history category of I, yielding a guidelines range of 57 to 71 months.

   The statutory maximum is twenty years for count one. 21 U.S.C.
§ 841(b)(1)(C). For count three, the maximum is ten years. 18 U.S.C.
§ 924(a)(2). For count five, the minimum is five years and shall not
run concurrently with another count. 19 U.S.C. § 924(c)(1)(A)(i).
Therefore, Rivas was properly sentenced within the statutory range.
                        UNITED STATES v. RIVAS                         3
Furthermore, a defendant may not challenge on appeal the district
court’s discretionary decision to impose a sentence at a particular
point within a properly calculated guidelines range. United States v.
Jones, 18 F.3d 1145, 1151 (4th Cir. 1994); United States v. Porter,
909 F.2d 789, 794-95 (4th Cir. 1990).

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm Rivas’ convictions and sentence. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED